Case: 2:17-cv-00587-JLG-EPD Doc #: 48 Filed: 04/18/19 Page: 1 of 3 PAGEID #: 413         (1 of 3)




                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT
                           100 EAST FIFTH STREET, ROOM 540
  Deborah S. Hunt         POTTER STEWART U.S. COURTHOUSE           Tel. (513) 564-7000
      Clerk                   CINCINNATI, OHIO 45202-3988         www.ca6.uscourts.gov




                                          Filed: April 18, 2019

Mr. Ezra Dodd Church
Morgan, Lewis & Bockius
1701 Market Street
Philadelphia, PA 19103

Mr. Jonathan P. Misny
Murray, Murphy, Moul & Basil
1114 Dublin Road
Suite 150
Columbus, OH 43215

Mr. Brian K. Murphy
Murray, Murphy, Moul & Basil
1114 Dublin Road
Suite 150
Columbus, OH 43215

Ms. Michelle D. Pector
Morgan, Lewis & Bockius
1000 Louisiana Street
Suite 4000
Houston, TX 77002

Mr. William R. Peterson
Morgan, Lewis & Bockius
1000 Louisiana Street
Suite 4000
Houston, TX 77002

Jared Wilkerson
Morgan, Lewis & Bockius
1000 Louisiana Street
Suite 4000
Houston, TX 77002
Case: 2:17-cv-00587-JLG-EPD Doc #: 48 Filed: 04/18/19 Page: 2 of 3 PAGEID #: 414      (2 of 3)




                 Re: Case No. 18-3895, Ken Johansen v. National Gas & Electric, LLC
                     Originating Case No. : 2:17-cv-00587

Dear Sir or Madam,

  The Court issued the enclosed (Order/Opinion) today in this case.

                                               Sincerely yours,

                                               s/Connie A. Weiskittel
                                               Mediation Administrator

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
Case: 2:17-cv-00587-JLG-EPD Doc #: 48 Filed: 04/18/19 Page: 3 of 3 PAGEID #: 415             (3 of 3)



                                         Case No. 18-3895

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



KEN JOHANSEN

              Plaintiff - Appellant

v.

NATIONAL GAS & ELECTRIC, LLC

              Defendant - Appellee



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: April 18, 2019
                                                  ___________________________________
